Citation Nr: 1534936	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-40 292	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia with associated gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for hiatal hernia with associated GERD and IBS, and assigned a 10 percent rating effective October 1, 2006.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012.  A copy of the hearing transcript is of record.

The claim was remanded by the Board in January 2013 for additional development.  In November 2013, the Board denied an initial rating higher than 10 percent for hiatal hernia with GERD, but granted a separate 10 percent rating for IBS prior to May 5, 2010, and a 30 percent rating from that date.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Digestive system disabilities are addressed in the rating schedule under 38 C.F.R. § 4.114.  The provisions of 38 C.F.R. § 4.114 state that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluations.  The Board's November 2013 decision violated this regulation by assigning separate ratings rather than a single rating for the predominant disability.

Accordingly, the November 1, 2013 Board decision addressing the issue of an initial disability rating in excess of 10 percent for hiatal hernia with associated GERD and IBS is vacated.



	                        ____________________________________________
KELLI A. KORDICH	
	Acting Veterans Law Judge, Board of Veterans' Appeals




